1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Line "A-A" does not appear within Figure 1 as suggested in paragraph [0020], lines 6, 8, and 13.
   Line "B-B" does not appear within Figures 1 and/or Figure 3 as suggested in paragraph [0020], lines 10 and 14.
   
Reference numeral "42" is not shown in Figures 3 and 4 as suggested by the disclosure in paragraph [0029], line 2.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Sectional representation "I-I" and "II-II" as shown in Figure 1 does not appear within the written specification.


Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0001], line 2:  The phrase -- now abandoned -- should be inserted after the date "2016".
   Paragraph [0003], line 1:  A -- comma -- should be inserted after the term "marketplace".
   Paragraph [0004], line 2:  The terms -- to be -- should be inserted after the term "understood".
   Paragraph [0006], lines 1-2:  The published application no. "2004/0027502" should be corrected to read -- 2014/0027502 --.
   Paragraph [0006], line 6:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0012], line 4:  A -- comma -- should be inserted prior to the term "such" and after the term "coffee".
   Paragraph [0015], line 10:  A -- comma -- should be inserted prior to the term "such".
  Paragraph [0017], lines 1, 3, 5, and 7:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0017], line 4:  A -- comma -- should be inserted after the term "creams".
   Paragraph [0017], line 6:  A -- comma -- should be inserted prior to the term "which".
   Paragraph [0018], line 8:  A -- comma -- should be inserted prior to the term "such" and after the term "others".
   Paragraph [0018], line 13:  A -- comma -- should be inserted prior to the term "such" and after the term "coating".
   Paragraph [0018], line 14:  A -- comma -- should be inserted prior to the term "particular", prior to the term "such", and after the term "coffee".
   Paragraph [0019], line 9:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0020], line 6:  The term "or" should be corrected to read -- of --.
   Paragraph [0020], lines 8 and 10:  The term "cross" and "sectional" should be corrected to read -- cross-sectional --.
   Paragraph [0020], line 12:  The terms -- is a -- should be inserted prior to the term "cross-sectional".
   Paragraph [0020], line 14:  The article -- a -- should be inserted prior to the term "cross-sectional".
   Paragraph [0021], lines 2 and 5:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0021], line 6:  A -- comma -- should be inserted prior to the term "may".
   Paragraph [0022], line 1:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0022], line 1:  The term "ounce" should be corrected to read
-- ounces --. 
   Paragraph [0022], line 3:  The term "seem" should be corrected to read
-- seen --.
   Paragraph [0023], line 1:  A -- comma -- should be inserted prior to the term "which".
   Paragraph [0024], line 6:  A -- comma -- should be inserted after the term "respectively".
   Paragraph [0024], line 10:  A -- comma -- should be inserted prior to the term "which".
   Paragraph [0024], line 11:  A -- comma -- should be inserted after the term "measurements".
   Paragraph [0024], line 12:  A -- comma -- should be inserted after the term "ounces" and prior to the term "such".
   Paragraph [0024], line 13:  A -- comma -- should be inserted prior to the term "could".
   Paragraph [0024], line 14:  A -- comma -- should be inserted prior to the term "which".
   Paragraph [00025], line 5: The term "of" should be deleted; or the term -- fluid -- or -- liquid -- should be inserted prior to the term "inside".
   Paragraph [0030], line 3:  The term "angle" should be corrected to read
-- angles --.
   Paragraph [0031], line 4:  A -- comma -- should be inserted prior to the term "provided".
   Paragraph [0031], line 5"  A -- comma -- should be inserted prior to the term "for".
   Paragraph [0032], line 2:  The term "indications" should be corrected to read
-- indication -- since only one indication is referenced.
   Paragraph [0032], line 4:  A -- comma -- should be inserted prior to the term "such" and after reference numeral "78".
   Paragraph [0032], line 5:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0032], line 6:  A -- comma -- should be inserted after the term "coating".
   Paragraph [0032], line 8:  Reference numeral -- 72 -- should be inserted after reference numeral "70".
   Paragraph [0033], line 3:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0033], line 4:  A -- comma -- should be inserted prior to the term "but" and after the term "applications".
   Paragraph [0036], line 5: The second occurrence of the term "ounce" should be corrected to read -- ounces --; and the term "size" should be corrected to read
-- sizes --.
   Paragraph [0036], line 6:  Each occurrence of the term "ounce" should be corrected to read -- ounces --.
   Paragraph [0037], line 7:  The term "these" should be corrected to read
-- this --; or the term "cup" should be corrected to read -- cups --.
   Paragraph [0037], line 10:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0038], line 3:  The term "mix" should be corrected to read
-- mixed --; and the term "ounce" should be corrected to read -- ounces --.
  Paragraph [0039], line 9:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0039], line 10:  A -- comma -- should be inserted after the term "Then".
 	   Paragraph [0039], line 14:  The term "ounce" should be corrected to read
-- ounces --.

Appropriate correction is required.

Claim Objections
Claims 1-18 are objected to because of the following informalities:
   Re claim 1, claim line 5:  The term -- of -- should be inserted after the term "surfaces" to read coherently.
   Re claim 5, claim line 2:  The term -- indication -- should be inserted after the second occurrence of the term "volume".

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claims 1-4, 6-7, 10, 12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0312093 (Kokin).
   With respect to the limitations of claim 1, Kokin discloses a method of printing at least one scale on an inside surface of a cup comprising the steps of:
      (a) providing a cup having an opaque cup body/vessel (1, 6, 11, 25, 32, 40, 47) (substantially non-transparent - paragraph [0023], lines 5-6 and paragraph [0024], lines 4-5 - top synonym of non-transparent is opaque - Power Thesaurus (provided in parent application)) formed with continuous sidewalls (see all Figures), and a cup bottom closing the bottom of the cup body to define a cavity for retaining a liquid volume above the bottom surrounded by internal surfaces the sidewalls (see all Figures); and
      (b) printing a first scale (bottom of vessel to middle of vessel - Figures 1-6 and 8) and a second scale (from middle of vessel to top of vessel - numerals 4-full or 5-8 - Figures 1-6 and 8) on the internal surfaces of the sidewalls (paragraph [0023], lines 3-4, paragraph [0024], lines 3-4, and paragraph [0026], lines 3-5) with the first scale located in a bottom half of the cavity and the second scale located in a top half of the cavity (see Figures 1-6 and 8 - disposable vessel/cup is used by retailers to serve a liquid beverage, such as coffee, to a customer whereby the indicators (scales) are printed on the inside of the vessel as shown in the indicated Figures).  

   With respect to the limitation of claim 2, Kokin further discloses that a first half volume indication (2, 7, 12, 20, 26, 33) is printed to be read on the internal surface of the sidewall (paragraph [0023], line 6-7, paragraph [0024], lines 5-6, paragraph [0025], lines 8-9, paragraph [0026], lines 6-7, paragraph [002], lines 6-7, and paragraph [0028], lines 4-5 - see Figures 1-6).  

   With respect to the limitation of claim 3, Kokin further discloses a second half volume indication spaced from the first half volume indication is printed (half volume indicator (2, 7, 12, 20, 26, 33) appears to wrap around the entire inner circumference of the vessel such that any number of half volume indications are printed; and any of them may be referenced as a second half volume indication).

   With respect to the limitation of claim 4, Kokin further discloses that during the step of printing the second half volume indication is symmetrically disposed 180 degrees relative to the first half volume indication  (half volume indicator (2, 7, 12, 20, 26, 33) appears to wrap around the entire inner circumference of the vessel such that any number of half volume indications are printed; and the second half volume indication may be spaced 180 degrees relative to the first half volume indication- see Figures 1-6).

   With respect to the limitation of claim 6, Kokin further discloses that during the step of printing the first scale is printed below the first half volume indication and the second scale is printed above the second half volume indication (a first scale is printed below the half mark indication as shown in Figures 1-6; and a top scale, also shown in Figures 1-6 is always above the second half volume indication regardless of the side of vessel the scale is located with respect to the location of the second half volume indication). 

   With respect to the limitation of claim 7, Kokin further discloses that during the step of printing the first scale is printed below the first half volume indication and the second scale is printed above the first half volume indication (see Figures 1-6).
   With respect to the limitation of claim 8, Kokin further discloses that during the step of printing the second scale is angularly spaced relative to the first scale about the internal surfaces of the sidewalls (Figures 1-2 and 5-6 show that the first scale is spaced at an angle of zero with respect to the second scale; and in Figures 3-4 a different angle between the first and second scales exist).

   With respect to the limitation of claim 10, Kokin further discloses that during the step of printing the first scale is printed directly below the first half volume indication (Figures 2-6 show the first half volume indication (dotted line 2, 7, 12, 20, 26, 33) and a first scale (lower scale of 3-1) directly below the first half volume indication).

   With respect to the limitation of claim 12, Kokin further discloses that during the step of printing the first scale and the second scale have liquid measurement indications in one of whole ounce increments, fractional ounce increments, metric volume measurements, and created volume measurements (spacing between the indications of the first and second scale have created volume measurements of some amount).

With respect to the limitation of claim 17, Kokin further discloses that during the step of printing the first and second scales are connected through the first half volume indication (Figures 1-3, 5, and 6 show the first (bottom) and second (top) scales are connected through the first half volume indication (dotted line 2, 7, 12, 20, 26, 33)). 

With respect to the limitation of claim 18, Kokin further discloses that  during the step of printing the first half volume indication extends laterally about a circumference of the internal surface of the sidewalls a greater length than at least one of the first and second scales (Figures 1-6 shows that the  first half volume indication (dotted line 2, 7, 12, 20, 26, 33) appears to wrap around the entire inner circumference of the vessel, whereas the first and second scales appear to be located at discreet locations; and thus the first half volume indication extends a greater length than at least one of the first and second scales).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 9, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0312093 (Kokin).

With respect to the limitation of claim 5, Kokin further discloses that during the step of printing the first scale is printed below the first half volume indication and the second scale is printed above the second half volume (half volume indicator (2, 7, 12, 20, 26, 33) appears to wrap around the entire inner circumference of the vessel such that a second half volume indication may be spaced 180 degrees relative to the first half volume indication - see Figures 1-6; and a first scale is printed below the half mark indication as shown in Figures 1-6).  Kokin fails to expressly show a top scale 180 degrees relative to the top scales shown in Figures 1-6.  The Examiner; however, argues that providing a top scale above the second half volume indication, which is 180 degrees relative to the first half volume indication would be well within the purview of one of ordinary skill in the art as a means to easily indicate volume measurements to a user without the user having to rotate the vessel to find the indicators.  Providing multiple scales opposite each other would be obvious to one of ordinary skill in the art at the time of filing as a means of facilitating use of the vessel quickly.

   With respect to the limitation of claim 9, Kokin during the step of printing the second scale is symmetrically disposed 180 degrees relative to the first scale about the internal surfaces of the sidewalls (half volume indicator (2, 7, 12, 20, 26, 33) appears to wrap around the entire inner circumference of the vessel such that the indicator, as shown in the Figures, is also spaced 180 degrees from the scale shown, whereby the unseen indicator may be used as half volume indicator for measurement purposes - see Figures 1-6).  Kokin fails to expressly show a second scale 180 degrees relative to the first scale shown in Figures 1-6.  The Examiner; however, argues that providing a second scale opposite to the ones shown in the Figures would be well within the purview of one of ordinary skill in the art as a means to easily indicate volume measurements to a user without the user having to rotate the vessel to find the indicators.  Providing multiple scales opposite each other would be obvious to one of ordinary skill in the art at the time of filing as a means of facilitating use of the vessel quickly.

   With respect to the limitation of claim 12, Kokin further discloses that during the step of printing the first scale and the second scale have liquid measurement indications in one of whole ounce increments, fractional ounce increments, metric volume measurements, and created volume measurement (an alternate embodiment (Figure 8) discloses that gaps between the numerals used for the scale equate to one ounce (paragraph [0030], lines 1-3)).  Modifying the non-transparent vessels (Figures 1-6) with a scale that measures in ounces would have been obvious to one of ordinary skill in the art at the time of filing as a way of informing a customer of the amount that each numeral represents so that beverages, liquids, and additives can be more accurately measured.

   With respect to the limitation of claim 16, Kokin disclose all of the limitations of the base claim including utilizing created volume measurements.  Kokin fail to expressly disclose is the embodiments used (Figures 1-6) that the created volumes measurements are selected from the group of precise, strong, light, stout, crisp, easy, smooth, and balanced.  Kokin, however, discloses, as shown in Figure 8, an embodiment whereby that indicia markings (44) contain space that can be used to organize information (43) about a customer's preferences, which can be created volume measurements, such as strong, light, smooth.  Using any of Applicant's terms is deemed to be an obvious choice of design that would be well within the purview of one of ordinary skill in the art as a way of identifying a customer's beverage as well as providing information about the contents within the vessel.  Moreover, printed information by itself is not deemed to be patentable subject matter.  Again, modifying the embodiment of the vessel shown in Figures 1-6 which specific created volume measurements would have been obvious to one of ordinary skill at the time of filing as a means of providing information to the drinker/user about the contents of the liquid within the vessel.


Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0312093 (Kokin) in view of US 5,514,430 (Andersen et al).
   With respect to the limitations of claim 11, Kokin discloses that the vessel (1) is
utilized to liquid, such as coffee; however, Kokin fails to expressly disclose the material used to make the vessel.
   Andersen et al. disclose containers, such as disposable containers are typically made of paper (including cardboard), plastic, and metal materials (col. 2, lines 4-6).  Hot items can be contained within paper or plastic coated containment products (col. 2, lines 12, 16, ad 17). Modifying the vessel provided in Kokin to be made of paperboard, plastic, or metal would have been obvious to one of ordinary skill in the art at the time of filing because these materials are used in large numbers to manufacture disposable containers that are used to hold hot liquids, such as coffee, which is the purview of the
Kokin reference.

   With respect to the limitation of claim 13, Kokin discloses that the first and second scales are printed with an ink that is formed into the sidewalls of the vessel (see
Figures 1-6).  Kokin fails to disclose if the ink used to make the scales is FDA approved
food grade ink.  The examiner argues that the ink used in Kokin is likely to be FDA
approved because the law requires that printing inks in food packaging materials must be manufactured under good manufacturing practices and be safe and suitable for their intended use; and if the printing ink poses a "food additive" situation, then the use must be covered by a food additive regulation, and effective Food Contact Notification, a Threshold of Regulation exemption letter, or be exempted from the need for a clearance.  The ink used must be deemed safe in order to be put into the product for use.

   With respect to the limitation of claims 14 and 15, Kokin discloses all of the limitations of the base claim, but fails to expressly disclose that the first and second
scales are covered with a coating.
   Andersen et al. disclose manufacturing of disposable containers and further disclose that beverage containers can be coated with sealing materials and other protective coatings, including polyethylene (col. 35, lines 47-52 and 55).  Modifying the vessel of Kokin with a coating would have been obvious to one of ordinary skill in the art
at the time of filing as a means to protect the markings on the inner surface of the vessel as well as allowing the vessel to hold the liquid contents longer without the vessel degrading, thus allowing for longer and greater enjoyment of the beverage contained therein by the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose various vessels used for measuring liquids.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856